Case 1:20-cv-00087-JAO-KJM Document 87 Filed 06/08/21 Page 1 of 2      PageID #: 1018




  MIA D. OBCIANA         8242
  GORDON REES SCULLY MANSUKHANI LLP
  500 Ala Moana Boulevard, Suite 7400
  Honolulu, Hawaii 96813
  Telephone: (808) 441-1824
  Facsimile: (808) 464-6535
  Email: mobciana@grsm.com


  Attorneys for Plaintiff
  JTH TAX LLC d/b/a LIBERTY TAX SERVICE

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII



    JTH TAX LLC d/b/a LIBERTY TAX     )          1:20-CV-00087 JAO-KJM
    SERVICE,                          )
                                      )          PLAINTIFF JTH TAX LLC d/b/a/
                         Plaintiff,   )          LIBERTY TAX SERVICE’S
         vs.                          )          FINAL WITNESS LIST;
                                      )          CERTIFICATE OF SERVICE
    OWEN H. D’SOUZA, NORMA C.         )
    D’SOUZA, and PICASSO TRIGGER      )
    COMPANY LLC,                      )          Trial Date: June 28, 2021
                                      )          Time:       8:30 A.M.
                         Defendants.  )          Judge:      Hon. Jill A. Otake
                                      )
    _________________________________ )

           PLAINTIFF JTH TAX LLC d/b/a/ LIBERTY TAX SERVICE’S
                          FINAL WITNESS LIST

        Plaintiff JTH Tax LLC d/b/a Liberty Tax Service (“Liberty”), by and

  through its attorneys, Gordon Rees Scully Mansukhani, LLP, hereby submits its

  Final Witness List.
Case 1:20-cv-00087-JAO-KJM Document 87 Filed 06/08/21 Page 2 of 2        PageID #: 1019




        The following are the witnesses to be called at trial:

        1.    Brian Ashcraft. Mr. Ashcraft is the Assistant Vice President of

  Product Development at Liberty.

        2.    Owen D’Souza. Mr. D’Souza is a defendant and the designated

  representative for Picasso Trigger Company LLC.

        3.    Norm D’Souza. Ms. D’Souza is a defendant and a member of Picasso

  Trigger Company LLC.

        4.    Liberty reserves the right to call any other witnesses named by

  Defendants in their Final Witness List.

        DATED:       Honolulu, Hawai‘i, June 8, 2021.

                                               /s/ Mia D. Obciana
                                         MIA D. OBCIANA
                                         Attorney for Plaintiff
                                         JTH TAX LLC d/b/a
                                         LIBERTY TAX SERVICE




                                            2
